Exhibit 10.3

 

LEASE TERM EXPIRATION AGREEMENT

 

THIS LEASE TERM EXPIRATION AGREEMENT (this “Agreement”) is made and entered into
between Farley White Associates, LLC, a Massachusetts limited liability company
having an address c/o Farley White Interests, Suite 1200, 155 Federal Street,
Boston, MA 02110, Attn: Roger W. Altreuter (Facsimile Number: (617) 338-2387)
(“Landlord”) and Sycamore Networks, Inc., a Delaware corporation having an
address of 220 Mill Road, Chelmsford, MA 01824-4144, Attn: John Granara,
Corporate Controller (Facsimile Number: (978) 244-1097) (“Tenant”) as of the
21st day of January, 2005.

 

Recitals

 

1. Landlord and Tenant entered in that certain Lease dated March 23, 2000 in
connection with premises in the building commonly known and numbered as 150
Apollo Drive, Chelmsford, Massachusetts (the “Building”), as more particularly
described therein (the “Lease”).

 

2. Tenant has exercised its option under Section 2.2(d) of the Lease to
terminate the Lease as of August 31, 2005 (the “Scheduled Expiration Date”).

 

3. Tenant has requested, and Landlord has agreed, to cause the Term of the Lease
to expire earlier than the Scheduled Expiration Date, upon the terms and
conditions more particularly set forth herein.

 

4. Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Lease.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Lease Termination. Landlord and Tenant hereby agree that effective as of
11:59 p.m. on the date hereof (such date being referred to herein as the
“Revised Expiration Date”), the Term of the Lease shall come to an end,
whereupon the term of the Lease shall cease and expire on the Revised Expiration
Date instead of the Scheduled Expiration Date. Upon such expiration, Tenant
shall be released from all liability under the Lease arising from and after the
Revised Expiration Date, including without limitation the obligation to pay Base
Rent and Tenant’s share of Expenses for the Property and there shall not be any
reconciliations or “true ups” of Tenant’s share of the Expenses for the
Property; provided, however, that the foregoing provisions of this paragraph
shall not limit any Tenant’s obligation accruing prior to or arising out of acts
occurring prior to the Revised Termination Date, in accordance with the terms of
the Lease.



--------------------------------------------------------------------------------

2. Early Expiration Payment. No later than February 2, 2005, Tenant shall pay to
Landlord, or at Landlord’s written direction, in immediately available funds the
amount of [*] (the “Expiration Payment”), in the form of a certified or
cashier’s check, or wire transfer as consideration for Landlord’s agreement to
the early expiration of the Term of the Lease in accordance with the terms of
this Agreement.

 

3. Yield Up; Exterior Sign. On or before the Revised Expiration Date, Tenant
shall surrender all keys to the Premises, and yield up the Premises in
accordance with the provisions of the Lease, provided, however, that Tenant
shall be and hereby is released, pursuant to the terms of this Agreement, from
any obligation that Tenant might otherwise have under the terms of the Lease to
remove and/or restore any improvements in the Premises, other than the
obligations to remove the exterior building sign, which Tenant shall remove on
the terms and conditions pursuant to the first sentence of the next succeeding
paragraph of this Section 3. Simultaneously with the execution and delivery of
this Agreement, Tenant shall execute and deliver to Landlord a Bill of Sale in
the form attached hereto in order to convey to Landlord, as of the Revised
Expiration Date, title to the personal property and equipment of Tenant
identified in that Bill of Sale. Landlord has performed an inspection of the
Premises and acknowledges that to its knowledge, except with respect to Tenant’s
obligation to remove the exterior sign, the Premises is being surrendered in the
condition required by the Lease.

 

In addition to the foregoing, Landlord agrees that Tenant shall on or before
January 31, 2005, and without unreasonably interfering with the use and
occupancy of the Premises by any new tenant thereof, remove the exterior sign
from the Premises, provided that Tenant agrees not to materially damage the
condition of the Premises during such removal process and to promptly repair any
damage caused by it, and to indemnify, defend and hold harmless Landlord from
any claims for personal injury resulting therefrom.

 

4. Tenant Release. Effective as of the Revised Expiration Date, Tenant and its
successors and assigns hereby release, acquit, satisfy and forever discharge
Landlord and its employees, agents, officers, subsidiaries, affiliates,
partners, trustees, beneficiaries, members, successors and assigns, from any and
all actions, causes of actions, claims, demands, rights, damages, losses,
expenses, occurrences and liabilities, of any kind whatsoever, both known and
unknown, arising out of any matter, happening or thing, from the beginning of
time relating to the Lease, but excluding any express obligation of Landlord
hereunder not satisfied as of the Revised Expiration Date.

 

5. Landlord Release. Effective as of the Revised Expiration Date, Landlord and
its successors and assigns hereby release, acquit, satisfy and forever discharge
Tenant and its employees, agents, officers, subsidiaries, affiliates, partners,
trustees, beneficiaries, members, successors and assigns, from any and all
actions, causes of actions, claims, demands, rights, damages, losses, expenses,
occurrences and liabilities, of any kind whatsoever, both known and unknown,
arising out of any matter, happening or thing, from the beginning of time
relating to the Lease, but excluding (a) any express obligation of Tenant
hereunder not satisfied as of the Revised Expiration Date, (b) any obligations
of Tenant under the Lease to indemnify Landlord for any act or omission
resulting in any third party claim for personal injury, death or property
damage, and (c) any obligation of Tenant under the Lease relating to Hazardous
Materials.

 

-2-



--------------------------------------------------------------------------------

6. Adjustment. Landlord shall pay to Tenant a sum equal to all electric and
other utility bills paid by Tenant for utility service to the Premises for the
period commencing on January 1, 2005 and ending on the Revised Expiration Date.
Such payment shall be made within seven (7) days of Tenant’s rendering an
invoice therefor to Landlord with reasonable supporting documentation. The
foregoing shall be the only adjustment between Landlord and Tenant with respect
to rent under the Lease. For example, Landlord shall have no obligation to
reimburse Tenant for any Base Rent paid for the month of January 2005, even if
the Revised Expiration Date occurs prior to January 31, 2005.

 

7. Notice of Lease. Simultaneously with the execution hereof, Tenant shall
execute and deliver to Tenant the Notice of Termination of Lease attached
hereto, in recordable form in order to terminate that certain Notice of Lease
recorded at Middlesex North Registry of Deeds in Book 10806, Page 177.

 

8. Letter of Credit. Provided Tenant has satisfied its obligations hereunder, to
pay the Expiration Payment, and to yield up the Premises as provided in Section
3 hereof, Landlord shall return to Tenant the letter of credit currently held by
Landlord as a Security Deposit under the Lease immediately upon the payment of
the Expiration Payment. The failure of Tenant to satisfy such obligations shall
constitute a default of Tenant under this Agreement, and Landlord shall be
entitled to all rights and remedies at law and equity arising therefrom, but
such failure shall not affect the expiration of the Term of this Lease on the
Revised Expiration Date. If Tenant fails to timely pay the Expiration Payment,
notwithstanding anything to the contrary contained herein, Landlord shall be
entitled to treat the same as if it were an Event of Default under the Lease and
draw an amount under the letter of credit equal to the Expiration Payment.

 

9. Tenant’s Representations and Warranties. Tenant hereby represents and
warrants to Landlord that Tenant has full authority to execute this Agreement,
the Bill of Sale and the Notice of Termination of Lease without the joinder or
consent of any other party and that Tenant has not assigned any of its rights,
title or interest in or to the Lease to any other party.

 

10. Landlord’s Representations and Warranties. Landlord hereby represents and
warrants to Tenant that Landlord has full authority to execute this Agreement,
the Bill of Sale and the Notice of Termination of Lease without the joinder or
consent of any other party and that Landlord has not assigned any of its rights,
title or interest in or to the Lease to any other party.

 

11. Survival of Covenants; Miscellaneous. The covenants, agreements,
representations and warranties of Landlord and Tenant contained in this
Agreement shall survive the expiration of the Term of the Lease. This Agreement
shall be binding upon and inure to the benefit of Tenant and Landlord and their
respective heirs, executors, administrators, personal and legal representatives,
successors and assigns. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no other oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein. This Agreement may be amended only by a written instrument executed by
the party or parties to be bound thereby. This Agreement shall be interpreted as
a Massachusetts contract. This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same instrument. Facsimile signatures shall be
treated for all purposes as originals.

 

 

-3-



--------------------------------------------------------------------------------

12. Enforcement. If either party hereto brings any action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action, on
trial or appeal, shall be entitled to payment of its reasonable attorneys’ fees
and costs by the non-prevailing party.

 

-4-



--------------------------------------------------------------------------------

EXECUTED AS A SEALED INSTRUMENT as of the date first set forth above.

 

LANDLORD: FARLEY WHITE ASSOCIATES, LLC By:  

 

--------------------------------------------------------------------------------

    Roger W. Altreuter     Manager TENANT: SYCAMORE NETWORKS, INC. By  

 

--------------------------------------------------------------------------------

Name:   Richard J. Gaynor Title:   CFO

 

-5-